SUMMARY ORDER

UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the judgment of the United States District Court for the District of Connecticut (Arterton, J.). is AFFIRMED.
Neal E. Waananen appeals from the judgment of the district court dismissing his complaint pursuant to 42 U.S.C. § 1983 alleging that Department of Corrections employees Timothy Barry, Edward Lynch, John Rearick and Sue Kumro (collectively the “defendants”) violated his constitutional rights under the Fourth and Fourteenth Amendments. We assume the parties’ familiarity with the facts of the case and its procedural history.
On appeal, Waananen argues that he was not given the opportunity to explain his version of events to the district court; however, he was given a full opportunity to submit affidavits and other evidence in his opposition to the defendants’ motion for summary judgment. Moreover, the defendants’ motion for summary judgment put Waananen on notice that summary judgment would be granted in favor of the defendants if he failed to show that there was any “genuine issue of material fact in dispute” and that he bore the burden of proving that “the defendants have violated his rights under federal law.”
Waananen also argues that the district court did not engage in a “complete” review of his case before granting the defendants’ motion for summary judgment; however, he fails to specify how the dis*103triet court failed to do so, particularly in light of the district court’s careful and extended decision explaining, in detail, its reasons for granting summary judgment.
Having reviewed the district court’s decision de novo, see Tenenbaum v. Williams, 193 F.3d 581, 593 (2d Cir.1999), we concur fully with the district court that there were no material disputed issues of fact in the case and that the undisputed evidence shows that Waananen could not establish that the defendants had violated his constitutional rights. Accordingly, there are no grounds for reversing the district court’s grant of summary judgment in the “interest of justice” as Waananen asks us to do.
For these reasons, the district court’s judgment is AFFIRMED.